Exhibit 10.5

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

CONSENT, JOINDER AND OMNIBUS SEVENTH AMENDMENT TO AMENDED AND

RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT

This CONSENT, JOINDER AND OMNIBUS SEVENTH AMENDMENT TO AMENDED AND RESTATED
CREDIT, SECURITY AND GUARANTY AGREEMENT (this “Agreement”) is made as of this
8th day of March, 2017, by and among ALPHATEC HOLDINGS, INC., a Delaware
corporation (“Alphatec Holdings”) and ALPHATEC SPINE, INC., a California
corporation (“Alphatec Spine”; together with Alphatec Holdings, each being
referred to herein individually as an “Original Borrower”, and collectively as
“Original Borrowers”), SAFEOP SURGICAL, INC., a Delaware corporation (“New
Borrower”, and New Borrower, together with the Original Borrowers, the
“Borrowers”), MIDCAP FUNDING IV TRUST (as Agent for Lenders, “Agent”), and
MIDCAP FUNDING IV TRUST, individually, as a Lender, and the other financial
institutions or other entities from time to time parties to the Credit Agreement
referenced below, each as a Lender.

RECITALS

A. Agent, Lenders and Borrowers are parties to that certain Amended and Restated
Credit, Security and Guaranty Agreement, dated as of August 30, 2013, as amended
by the First Amendment to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of March 17, 2014, the Second Amendment to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of July 10, 2015, the
Third Amendment and Waiver to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of March 11, 2016, by the Fourth Amendment and Waiver to
Amended and Restated Credit, Security and Guaranty Agreement, dated as of
August 9, 2016, by the Consent and Fifth Amendment to Amended and Restated
Credit, Security and Guaranty Agreement, dated as of September 1, 2016 and by
the Sixth Amendment to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of March 30, 2017 (and as further amended, modified,
supplemented and restated from time to time prior to the date hereof, the
“Original Credit Agreement” and as the same is amended hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
advances of money and to extend certain financial accommodations to Borrowers
and certain of their Affiliates in the amounts and manner set forth in the
Credit Agreement.

B. Borrowers desire to consummate the Acquisition of New Borrower in accordance
with the terms of that certain Agreement and Plan of Merger, dated as of the
date hereof, by and among Alphatec Holdings, Safari Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), New Borrower, the Key Stockholders (as defined
therein), and the Stockholder Representative (as defined therein), a copy of
which is attached hereto as Exhibit A (as in effect on the date hereof, the
“Safari Acquisition Agreement”), pursuant to which Merger Sub will merge with
and into New Borrower, with New Borrower surviving as a wholly-owned Subsidiary
of Parent (the “Safari Acquisition”).

C. Following the consummation of the Safari Acquisition, New Borrower will join
the credit facility as a borrower thereunder and Original Borrowers have
requested that Agent and the Lenders amend the Credit Agreement and the Pledge
Agreement to join New Borrower as a party to the Credit Agreement as a Borrower,
as a party to the Pledge Agreement as an Issuer, and the other applicable
Financing Documents, in each case, on and subject to the terms hereof.

D. Borrowers have requested, and Agent and the Lenders have agreed, to amend the
Original Credit Agreement to, among other things, (i) consent to the Safari
Acquisition, (ii) join New Borrower to the credit facility, (iii) amend certain
terms of the Original Credit Agreement related to the Safari Acquisition,
(iv) extend the Maturity Date, and (v) revise the financial covenants set forth
in



--------------------------------------------------------------------------------

Article 6 of the Original Credit Agreement to add a Minimum Liquidity test and
revise the testing dates of the minimum Fixed Charge Coverage Ratio.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Lenders and
Borrowers hereby agree as follows:

1. Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby. The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalize terms used in the Recitals hereto).

2. Limited Consent. At the request of and as an accommodation to the Borrowers,
subject to the terms and conditions set forth herein, including, without
limitation, the terms set forth in Section 10, Agent and the Lenders,
(a) notwithstanding the restrictions on Investments in Section 5.7 of the Credit
Agreement, hereby (i) deem the Safari Acquisition a Permitted Investment and
(ii) consent to the Safari Acquisition, (b) notwithstanding the provisions of
Section 2.1(a)(ii)(B)(iv), hereby agree to waive any mandatory prepayment that
may be required (subject to the Globus Intercreditor Agreement) with respect to
the Safari Equity Raise (as defined below), (c) consent to the formation of
Safari Merger Sub, (d) waive the requirement that Borrowers comply with the
joinder requirements set forth in Section 4.11(a) with respect to the Safari
Merger Sub; provided that (x) the Safari Acquisition is consummated on or prior
to the Seventh Amendment Effective Date (or such longer period as may be agreed
in writing by Agent in its sole discretion) and (y) Borrowers do not make any
Investment (other than any de minimis Investment) in the Safari Merger Sub prior
to the consummation of the Safari Acquisition, and (e) the provisions of the
Credit Agreement (including, without limitation, Section 5.6 of the Credit
Agreement) to the contrary notwithstanding, consent to the merger of Safari
Merger Sub with and into New Borrower upon the consummation of the Safari
Acquisition. The consent set forth in this Section 2 is effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or modification of
any other term or condition of the Credit Agreement or of any other Financing
Document; (2) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (3) constitute a consent to or waiver of any past, present
or future Default or Event of Default or other violation of any provisions of
the Credit Agreement or any other Financing Documents, (4) create any obligation
to forbear from taking any enforcement action, or to make any further extensions
of credit or (5) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

3. Joinder. Subject to the satisfaction of the conditions precedent set forth in
Section 10:

(a) New Borrower hereby assumes the Obligations under the Credit Agreement and
joins in, adopts and becomes (i) a Borrower under the Credit Agreement, (ii) an
Issuer under the Pledge Agreement, and (iii) party to the other Financing
Documents applicable to it as a Borrower. Each party hereto agrees that all
references to “Borrower” or “Borrowers” contained in the Financing Documents are
hereby deemed for all purposes to also refer to and include New Borrower as a
Borrower, and New Borrower hereby agrees to comply with all of the terms and
conditions of the Financing Documents as if such New Borrower was an original
signatory thereto.



--------------------------------------------------------------------------------

(b) Without limiting the generality of the provisions of subparagraph (a) above,
each party agrees that the “Pledged Collateral” (as defined in the Pledge
Agreement) owned by New Borrower and listed in Exhibit B shall be and become a
part of the Pledged Collateral referred to in Pledge Agreement and shall secure
all Obligations referred to and in accordance with said Pledge Agreement.

(c) Notwithstanding anything to the contrary set forth herein, each Borrower
acknowledges and agrees that, as of the date hereof, Agent has not completed its
due diligence of the New Borrower, and therefore, the Accounts of the New
Borrower shall not be deemed to be Eligible Accounts, and consequently, such
Accounts shall not be included in the Borrowing Base unless and until Agent has
determined, in its sole and absolute discretion, to include the New Borrower’s
Accounts, or a portion thereof, in the Borrowing Base as Eligible Accounts.
Borrowers agree to assist Agent in its completion of its due diligence of the
New Borrower.

4. Amendments to Original Credit Agreement. Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 10 below, the Original Credit Agreement is
hereby amended as follows:

(a) The following definitions are hereby added to Section 1.1 of the Original
Credit Agreement in their respective alphabetic order:

“Safari Acquisition Agreement” has the meaning set forth in the Seventh
Amendment.

“Safari Seller Notes” means those certain (a) Convertible Promissory Notes
issued pursuant to the Safari Acquisition Agreement, each dated as of the
Seventh Amendment Effective Date, made by Alphatec Holdings and payable to each
of Tullis-Dickerson Capital Focus III, L.P., Tullis Growth Fund, L.P., James
L.L. Tullis, Lighthouse Holdings Corporation, Eugene Cattarina, Mark D’Addato,
Robert Snow, Richard O’Brien and Christopher Brown, as in effect on the Seventh
Amendment Effective Date, and (b) Convertible Promissory Notes (if any) issued
pursuant to the Safari Acquisition Agreement, made by Alphatec Holdings and
payable to certain other sellers of SafeOp Surgical, Inc., in each case, in form
and substance identical to the Convertible Promissory Notes issued on the
Seventh Amendment Effective Date; provided that each seller receiving a Safari
Seller Note described in clause (b) above shall have become a party to the
Safari Subordination Agreement; provided further that the aggregate principal
amount of all Safari Seller Notes shall not exceed $3,000,000.

“Safari Seller Subordination Agreement” means that certain Subordination
Agreement, dated as of the Seventh Amendment Effective Date, among the parties
signatory thereto, as subordinated creditors, Agent and Borrowers, as such
document may be amended, restated, supplemented or otherwise modified from time
to time after the date hereof.

“Seventh Amendment” means that certain Consent, Joinder and Omnibus Seventh
Amendment to Amended and Restated Credit, Security and Guaranty Agreement, dated
as of March 8, 2018, among Borrowers, Agent and Lenders.

“Seventh Amendment Effective Date” means the first date on which all of the
conditions set forth in Section 10 of the Seventh Amendment are satisfied.



--------------------------------------------------------------------------------

(b) Clause (b) of the definition of “Borrowing Base” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended by adding the words “if approved
in writing by the Agent,” at the beginning of such clause.

(c) The definition of “Commitment Expiry Date” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended by replacing the date “December 31,
2019” with “December 31, 2022”.

(d) The definition of “Operative Documents” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended by (i) replacing the word “and”
occurring immediately prior to clause (ii) thereof with “,” and (ii) adding the
following new clause (iii) to the end thereof: “(iii) at all times on and after
the Seventh Amendment Effective Date, Safari Acquisition Agreement and all
documents effecting the acquisition of SafeOp Surgical, Inc. that is closing on
or about the Seventh Amendment Effective Date

(e) The definition of “Subordinated Debt Documents” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended and restated in its entirety as
follows:

““Subordinated Debt Documents” means (a) the Safari Seller Notes and (b) any
other documents evidencing and/or securing Debt governed by a Subordination
Agreement, all of which documents must be in form and substance acceptable to
Agent in its sole discretion. As of the Closing Date, there are no Subordinated
Debt Documents.”

(f) The definition of “Subordination Agreement” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:

““Subordination Agreement” means (a) the Safari Seller Subordination Agreement
and (b) each other agreement between Agent and another creditor of Borrowers, as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof, pursuant to which the Debt owing
from any Borrower(s) and/or the Liens securing such Debt granted by any
Borrower(s) to such creditor are subordinated in any way to the Obligations and
the Liens created under the Security Documents, the terms and provisions of such
Subordination Agreements to have been agreed to by and be acceptable to Agent in
the exercise of its sole discretion.”

(g) Section 6.1 of the Original Credit Agreement is hereby amended by amending
and restating the definition of “Defined Period” in its entirety, to read as
follows:

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) *** and (b) ***.

(h) Section 6.2 of the Original Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Liquidity. Borrowers will not permit the Liquidity of Borrowers and their
Subsidiaries on a Consolidated Basis, as of the last day of each month ending

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.



--------------------------------------------------------------------------------

during the period from the Seventh Amendment Effective Date through and
including ***, to be less than ***.”

(i) Section 6.3 of the Original Credit Agreement is hereby amended by replacing
the date “April 30, 2018” with “April 30, 2019”.

(j) Exhibit B (Compliance Certificate) to the Original Credit Agreement is
hereby amended by replacing the date “April 30, 2018” in footnote 1 thereof,
with the date “April 30, 2019”.

(k) Exhibit B (Compliance Certificate) to the Original Credit Agreement is
hereby amended by replacing footnote 2 thereof in its entirety, with the words
“to be included in the Compliance Certificate for each month ending during the
period from the Seventh Amendment Effective Date through and including March 31,
2019.”

(l) The schedules attached hereto as Exhibit C hereby replace the corresponding
schedules to the Original Credit Agreement to which they apply and shall be
deemed attached thereto and become a part thereof.

5. Amendment to Pledge Agreement. Each Borrower, including New Borrower, hereby
agrees that the schedules attached hereto as Exhibit B are true and correct and
reflect the joinder of New Borrower as an Issuer under the Pledge Agreement and
shall be deemed to be added to the schedules of the same number in the Pledge
Agreement and shall be deemed attached thereto and become a part thereof.

6. Grant of Security Interest. Consistent with the intent of the parties and in
consideration of the accommodations set forth herein, as further security for
the prompt payment in full of all Obligations, and without limiting any other
grant of a Lien and security interest in a Security Document, New Borrower
hereby assigns and grants to Agent, for the benefit of itself and Lenders, a
continuing Lien (subject only to Permitted Liens) on and security interest in,
upon, and to all right, title and interest in and to all of such New Borrower’s
assets constituting Collateral under the Credit Agreement, which shall hereby
become Collateral under the Credit Agreement. New Borrower hereby authorizes
Agent to file UCC-1 financing statements against New Borrower covering the
Collateral owned by New Borrower in such jurisdictions as Agent shall deem
necessary, prudent or desirable to perfect and protect the liens and security
interests granted to Agent hereunder.

7. Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, and (b) covenants to perform its respective
obligations under the Credit Agreement. Each Borrower confirms and agrees that
all security interests and Liens granted to Agent continue in full force and
effect, and all Collateral remains free and clear of any Liens, other than
Permitted Liens. Except as specifically provided in this Agreement, nothing
herein is intended to impair or limit the validity, priority or extent of
Agent’s security interests in and Liens on the Collateral. Each Borrower
acknowledges and agrees that the Credit Agreement, the other Financing Documents
and this Agreement constitute the legal, valid and binding obligation of each
Borrower, and are enforceable against each Borrower in accordance with their
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.



--------------------------------------------------------------------------------

8. Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.

9. Borrowing Base. Notwithstanding anything to the contrary contained herein, no
Accounts acquired by Borrowers in the Safari Acquisition shall be included as
Domestic Eligible Accounts until a field examination with respect thereto has
been completed to the reasonable satisfaction of Agent, including the
establishment of reserves required in Agent’s discretion in accordance with the
terms of the Credit Agreement.

10. Conditions to Effectiveness. This Agreement shall become effective as of the
date on which Agent has received each agreement, document and instrument set
forth on the closing checklist prepared by Agent or its counsel, each in form
and substance satisfactory to Agent, including the satisfaction of the following
conditions precedent, each to the satisfaction of Agent in its sole discretion:

(a) Borrowers shall have delivered to Agent (i) this Agreement and (ii) that
certain Seventh Amendment Fee Letter, dated as of the Seventh Amendment
Effective Date, in each case, duly executed by an authorized officer of each
Borrower;

(b) Agent shall have received executed copies of the Safari Acquisition
Agreement and all other agreements, documents or instruments pursuant to which
the Safari Acquisition is to be consummated, any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents to be executed or delivered in connection therewith,
and, to the extent required to be completed prior to the closing of such
Acquisition under the related acquisition agreement, all required regulatory and
third party approvals and copies of any environmental assessments;

(c) Borrowers shall have delivered to Agent evidence satisfactory to Agent that
Borrowers have received unrestricted net cash proceeds from the issuance and
sale by Alphatec Holdings of its common shares on or prior to the Seventh
Amendment Effective Date, in an aggregate amount equal to or greater than
$29,000,000 and on terms reasonably satisfactory to Agent (the “Safari Equity
Raise”);

(d) the Safari Acquisition has been consummated (i) in all material respects in
accordance with the terms of the Safari Acquisition Agreement, (ii) in
accordance with applicable Law;

(e) the Safari Acquisition is not hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of New Borrower;

(f) no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with the Safari Acquisition;

(g) Agent has received updated financial projections, in form and substance
reasonably satisfactory to Agent, for the immediately succeeding eighteen
(18) months following the proposed consummation of the Acquisition beginning
with the month during which the Acquisition is to be consummated and such other
evidence as Agent may reasonably request (the “Transaction Projections”);

(h) Agent shall received a duly executed legal opinion of New Borrower’s
counsel,



--------------------------------------------------------------------------------

addressed to Agent and Lenders, addressing matters Agent may reasonably request;

(i) Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request,
including, without limitation, any agreements, instruments and other documents
necessary to ensure that Agent receives a perfected Lien in all entities and
assets acquired in connection with the Safari Acquisition to the extent required
by the Credit Agreement; and

(j) all of the representations and warranties of Borrowers set forth in the
herein and in the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(k) no Default or Event of Default shall exist under any of the Financing
Documents (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof); and

(l) Agent shall have received from Borrowers all of the fees owing pursuant to
this Agreement and the Seventh Amendment Fee Letter.

11. Collateral Assignment.

(a) For the purpose of securing the Obligations, each Borrower hereby
collaterally assigns and transfers to Agent, for its benefit and the benefit of
the Lenders, and grants a security interest to Agent, for its benefit and the
benefit of the Lenders (as collateral security for the performance and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been made)), in, all right, title and interest of such
Borrower in, to and under: (a) the Safari Acquisition Agreement, including but
not limited to, any and all rights of enforcement with respect to any breach by
any party to the Safari Acquisition Agreement, rights of indemnification,
reservations of rights, assignments of warranties, whenever arising or coming
into existence, termination rights, and such Borrower’s right to payments under
and its right to receive payments or other amounts from any party pursuant to or
in connection with the Safari Acquisition Agreement, and (b) all proceeds of the
foregoing.

(b) Upon the occurrence and during the continuance of an Event of Default, Agent
may enforce, either in its own name or in the name of any Borrower, all rights
of such Borrower under the Safari Acquisition Agreement in accordance with the
terms thereof, and may: (a) compromise or settle any disputed claims as to
rights of such Borrower under Safari Acquisition Agreement; (b) give releases or
acquittances of rights of such Borrower under the Safari Acquisition Agreement;
or (c) do any and all things necessary, convenient or proper to fully and
completely effectuate the collateral assignment of the rights of such Borrower
under the Safari Acquisition Agreement pursuant hereto.

(c) Notwithstanding the foregoing, each Borrower expressly agrees that it shall
remain liable under the Safari Acquisition Agreement to perform all of the
conditions and obligations provided therein to be observed and performed by it,
and neither the assignment pursuant to this Section 11 nor any action taken
hereunder, shall cause Agent or any of the Lenders to be under any obligation or
liability in any respect to any party to the Safari Acquisition Agreement
including, without limitation, such Borrower, for the performance or observance
of any of the representations, warranties, conditions, covenants, agreements or
terms of the Safari Acquisition Agreement.

12. Post-Closing Requirements. New Borrower hereby covenants and agrees that it
shall:



--------------------------------------------------------------------------------

(a) by the date that is ten (10) days following the date hereof (or such later
date as Agent may agree in its sole discretion in writing), provide Agent with
insurance certificates and endorsements, naming Agent as additional insured,
assignee or lender loss payee, as applicable, as required by Section 4.4 of the
Credit Agreement;

(b) by the date that is thirty (30) days following the date hereof (or such
later date as Agent may agree in its sole discretion in writing), provide Agent
with fully executed Deposit Account Control Agreements for the deposit accounts
of the New Borrower, as and to the extent required by Section 5.14 of the Credit
Agreement or provide evidence reasonably acceptable to Agent that such deposit
accounts have been closed; provided, that until the New Borrower has provided
such Deposit Account Control Agreements or evidence of closure, Borrowers shall
not permit the funds held in the New Borrower’s Deposit Accounts to exceed the
amount(s) reasonably necessary for New Borrower to maintain solvency, assets,
level of income, working capital, or its financial condition in the Ordinary
Course of Business; and

(c) by the date that is thirty (30) days following the date hereof (or such
later date as Agent may agree in its sole discretion in writing), provide Agent
with a fully executed landlord’s agreement in form and substance reasonably
satisfactory to Agent for the leased premises located at 11350 McCormick Road,
Suite 1003, Hunt Valley, Maryland, 21031.

13. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or
(ii) any aspect of the dealings or relationships between or among any or all of
the Borrowers, on the one hand, and any or all of the Released Parties, on the
other hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof. Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Lender’s decision to
enter into this Agreement and agree to the modifications contemplated hereunder,
and has been relied upon by Agent and Lenders in connection therewith.

14. No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Agreement (together



--------------------------------------------------------------------------------

with any other document executed in connection herewith) is not intended to be,
nor shall it be construed as, a novation of the Credit Agreement.

15. Affirmation. Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers. Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions. Each Borrower hereby agrees that (i) all
representations and warranties of Borrowers contained in the Original Credit
Agreement and the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) as of the date hereof (and such parties’ delivery of
their respective signatures hereto shall be deemed to be its certification
thereof), except to the extent such representations and warranties expressly
relate to a specific date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) on and as
of such date and (ii) no Default or Event of Default shall exist under any of
the Financing Documents (and each Borrower’s delivery of its signatures hereto
shall be deemed to be its certification thereof). In consideration of the
accommodations set forth herein, each Original Borrower hereby acknowledges,
reaffirms, confirms and ratifies its prior pledge and grant to Agent, for its
benefit and for the benefit of Lenders, a continuing general lien in, upon, and
to the personal property set forth on Schedule 9.1 of the Credit Agreement,
pursuant to the Credit Agreement, and expressly acknowledges that such lien and
security interest secures the Obligations.

16. Confidentiality. No Borrower will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.

17. Miscellaneous.

(a) Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.

(b) Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification) and Article 12 of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety.

(c) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT, AND ALL
MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE



--------------------------------------------------------------------------------

WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(d) WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(e) Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(i) Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:

  

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

  

By:

  

Apollo Capital Management, L.P.,

     

its investment manager

  

By:

  

Apollo Capital Management GP, LLC,

     

its general partner

  

By: /s/ MAURICE AMSELLEM                     (SEAL)

  

Name: Maurice Amsellem

  

Title: Authorized Signatory

LENDERS

  

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

  

By:

  

Apollo Capital Management, L.P.,

     

its investment manager

  

By:

  

Apollo Capital Management GP, LLC,

     

its general partner

  

By: /s/ MAURICE AMSELLEM                     (SEAL)

  

Name: Maurice Amsellem

  

Title: Authorized Signatory

[Signatures Continue on Following Page]

MidCap / Alphatec / Consent, Joinder and Omnibus Seventh Amendment to A&R Credit
Agreement



--------------------------------------------------------------------------------

ORIGINAL BORROWERS:

 

ALPHATEC HOLDINGS, INC.,

a Delaware corporation

 

By: /s/ JEFF BLACK                     (SEAL)

 

Name: Jeff Black

 

Title: CFO

 

ALPHATEC SPINE, INC.,

a California corporation

 

By: /s/ JEFF BLACK                     (SEAL)

 

Name: Jeff Black

 

Title: CFO

NEW BORROWER:

 

SAFEOP SURGICAL, INC.,

a Delaware corporation

 

By: /s/ JEFF BLACK                     (SEAL)

 

Name: Jeff Black

 

Title: CFO